588 So. 2d 1055 (1991)
Daniel Thomas EDGINGTON, Appellant,
v.
Sandra Gail Madsen EDGINGTON, Appellee.
No. 90-2064.
District Court of Appeal of Florida, Third District.
November 12, 1991.
Samuel S. Sorota, North Miami Beach, for appellant.
Edward C. Vining, Jr. and Thomas B. Scott, Miami, for appellee.
Before SCHWARTZ, C.J., and FERGUSON and GERSTEN, JJ.
PER CURIAM.
Appellant/Cross-Appellee, Daniel Thomas Edgington, appeals an award of rehabilitative alimony. Appellee/Cross-Appellant, Sandra Gail Madsen Edgington, appeals the amount of rehabilitative alimony. We affirm in part, and reverse in part.
This was a childless and short term marriage. Although, the wife owned the parties' major assets, the trial court awarded the wife rehabilitative alimony for four years.
An award of rehabilitative alimony must be supported by record evidence that the former spouse needed assistance to regain the ability for self-support. Edwards v. Edwards, 529 So. 2d 777 (Fla. 3d DCA 1988). Here, there was no record evidence to support the need for assistance. Therefore, an award of rehabilitative alimony was error.
Since we conclude that any award of rehabilitative alimony was error, the wife's cross-appeal is moot. The final judgment of dissolution of marriage is affirmed in all other respects.
Affirmed in part, reversed in part.